629 So. 2d 369 (1993)
STATE of Louisiana
v.
Dino CINEL.
No. 93-K-1751.
Supreme Court of Louisiana.
November 5, 1993.
CALOGERO, Chief Judge, concurring in the denial of writs.
My opinion is that the court of appeal erred in holding that the District Attorney's chief investigator lacked the authority to bind that office in an agreement with defense counsel regarding prosecution of the case. The record shows unequivocally that the District Attorney's Office held out its chief investigator as its representative in charge of determining the extent, if any, to which that office would prosecute the defendant. The reasonable perceptions of defense counsel and the defendant in conducting good faith negotiations with the prosecuting authority or its representatives possessing the apparent authority to enter into binding agreements, and not the internal lines of authority in that office, should govern this question in Louisiana. Cf. La.C.Evid. Art. 410(A).
Nevertheless, I concur in the denial of writs because the record also shows that any deal made by the District Attorney's Office with defense counsel encompassed only specific video tapes which are not the subject of the present prosecution. Any change of position by the defendant in reliance on his agreement with the District Attorney's Office has no apparent bearing on his defense of the prosecution involving other materials seized from the defendant. The matter is still in its pre-trial stages, however, and our ruling today does not preclude reconsideration of this issue on the full trial record in the event the *370 defendant is convicted and appeals. State v. Fontenot, 550 So. 2d 179 (La.1989).
CALOGERO, C.J., concurs in the writ denial and assigns reasons.
LEMMON and ORTIQUE, JJ., would grant the writ.
DENNIS, J., not on panel.